Judgment unanimously reversed, plea vacated and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: The District Attorney with commendable candor has conceded that appellant, taken into custody pursuant to an arrest warrant based on a felony complaint, may not waive his constitutional rights in the absence of counsel. Appellant’s oral statements were thus incorrectly held to be admissible, and must be suppressed (People v Samuels, 49 NY2d 218) and his plea of guilty vacated (People v Harris, 48 NY2d 208). (Appeal from judgment of Onondaga County Court—assault, second degree.) Present—Dillon, P. J., Cardamone, Schnepp, Doerr and Witmer, JJ.